Citation Nr: 0031898	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-49 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
claimed as anxiety disorder, dysthymia, and post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for ischemic heart 
disease claimed as a residual of beri beri.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for poor vision.

4.  Entitlement to a rating in excess of 40 percent for 
osteoarthritis of the lumbosacral spine, to include 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321.  

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1941 
to July 1942 and from January 1945 to June 1946.  He was a 
prisoner of war of the Japanese Government from April 1942 to 
July 1942.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The February 2000 rating decision continued a 40 percent 
evaluation for osteoarthritis of the lumbosacral spine and 
denied TDIU.  The February 1999 Board decision remanded the 
claim for service connection for a mental disorder to obtain 
additional medical records and a VA psychiatric examination, 
which was accomplished in August 1999.  All three issues are 
now before the Board for appellate review.  

The veteran's May 1954 and September 1988 statements raised 
inferred claims for service connection for malnutrition.  
This matter is referred to the RO.

Appellate consideration of the issues of entitlement to 
service connection for ischemic heart disease as a residual 
of beri beri and a claim to reopen a previous final denial of 
service connection for poor vision will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
anxiety, dysthymia, or PTSD; nor are any currently-shown 
mental disorders related to his active service.

2.  The veteran does not have a current medical diagnosis of 
a psychosis, a state of anxiety, or a dysthymic disorder.


CONCLUSIONS OF LAW

1.  A mental disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

2.  A mental disorder may not be presumed to be related to 
his prisoner of war experiences.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following a comprehensive review of the record, the Board 
holds that the claim of entitlement to service connection for 
a mental disorder, claimed as anxiety disorder, dysthymia, 
and PTSD, may be decided on the merits because the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his claim.  The Secretary is required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Review of the file shows that the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed numerous lay statements with the RO, 
and provided sworn testimony at a regional office hearing.  
The RO's December 1981 and April 1984 letters informed the 
veteran of the evidence needed to substantiate his claim, and 
the duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

Once the VA has fulfilled its duty to assist, service 
connection may be established where the evidence demonstrates 
that an injury or disease resulting in disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  

Service connection for a mental disorder may not be granted 
on a direct basis, however, because the medical evidence does 
not demonstrate that any current mental disorder is related 
to active service.  A determination of service connection 
requires a finding of the existence between a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 304 (1993).  Although a 
private physician treated the veteran for mood swings, 
hallucinations, delusions, disorientation as to place, and 
insomnia for three weeks in January 1982, subsequent VA 
examiners overwhelmingly determined that these symptoms were 
not attributable to the veteran's service.  In January 1986, 
a VA examiner explicitly stated that the veteran had no 
mental disease.  In October 1995, a second VA examiner stated 
that no psychotic features were elicited and that the veteran 
did not have PTSD.  Although cognitive decline was noted in 
December 1996, a VA examiner concluded that the condition was 
age-related and not attributable to PTSD.  The Board chooses 
to accord greater probative weight to the opinions provided 
by the VA examiners as these examiner had access to the 
veteran's cumulative medical records, rendering their 
opinions more informed than that of the private physician.

Lay statements and an April 1999 letter from the veteran's 
private doctor do not provide credible nexus opinions.  
Although the veteran and his family contend that he currently 
has anxiety, dysthymia, and PTSD attributable to his prisoner 
of war and World War II experience, they are lay persons who 
are not competent to render a diagnosis or medical opinion 
that relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Although the veteran's private doctor opined in April 1999 
that combat in World War II caused fright, agitation, lack of 
concentration, insomnia, nervousness, blank stares, and 
disorientation shortly after the war, the veteran admitted 
that he first saw this doctor in 1969.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Service connection may not be granted on a direct 
basis.  

In the alternative, the veteran asserts that service 
connection may be granted on a presumptive basis because he 
is a former prisoner of war.  He asserts that he currently 
has a mental disorder, including anxiety, dysthymia, and 
PTSD, all attributable to his prisoner of war experience.  If 
a veteran is a former prisoner of war and as such was 
interned or detained for not less than 30 days, psychosis, 
any of the anxiety states, and dysthymic disorder (or 
depressive neurosis) shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  38 C.F.R. § 3.309(c) (2000).  

It is true that the veteran is a former prisoner of war.  
Service department records and lay statements from service 
friends show that the veteran was interned in a Japanese 
prisoner of war camp from April 1942 to July 1942.  Service 
friends saw an enemy guard strike the veteran unconscious 
during the Death March to Bataan, and they described filthy 
and degrading conditions, fear of death, and physical 
illnesses that the veteran suffered during internment.  

Service connection may not be granted on a presumptive basis 
under 38 C.F.R. § 3.309(c) because the medical evidence does 
not include a current diagnosis of anxiety, dysthymia, or 
PTSD.  Rather, these diagnoses were specifically ruled out by 
several VA examiners following their review of the veteran's 
records and clinical examinations of the veteran.  Instead, 
the January 1982 private physician listed symptoms of fright, 
agitation, lack of concentration, insomnia, nervousness, 
blank stares, and episodes of disorientation but stated no 
diagnosis, and the December 1996 VA examiner stated that that 
veteran suffered from age-related cognitive decline.  Thus, 
the only diagnosis of a chronic mental disorder consists of 
the recently-identified "cognitive decline.".  Neither 
cognitive decline, fright, agitation, lack of concentration, 
insomnia, nor nervousness are specifically-identified 
diseases for which service connection may be presumed under 
governing law and regulation providing for service connection 
of diseases specific to former prisoners of war.  A 
successful claim for service connection for a disability must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability involving anxiety, dysthymia, or PTSD the 
veteran's claim cannot be successful.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As explained above, although the Board decided the veteran's 
claim on grounds different from that of the RO, which found 
the claim not well grounded, the veteran has not been 
prejudiced by the decision because the VA's duty to assist 
him in developing his claim has been fulfilled.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Despite the VA's 
assistance is identifying his mental disabilities and 
obtaining medical records and other evidence to support his 
claim, the preponderance of the evidence is against his claim 
for service connection for a mental disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a mental disorder, to include an 
anxiety disorder, dysthymia, and PTSD, is denied.  


REMAND

By decision of February 1999, the Board denied to service 
connection for ischemic heart disease.  In August 1999, the 
Board denied the veteran's motion for reconsideration of the 
February 1999 decision.  The veteran did not make any further 
appeal regarding this issue, but rather submitted a claim for 
service connection for ischemic heart disease as a residual 
of beri beri, a different basis than the previous claim for 
that benefits.  The RO denied the claim for service 
connection for ischemic heart disease as a residual of beri 
beri by rating decision of October 1999 and notified the 
veteran of the denial by letter of November 1999.  The 
veteran submitted a timely notice of disagreement in December 
1999.  No further action has been taken by the RO, however.

In February 1999, the veteran requested that the RO reopen a 
previously-denied claim for entitlement to service connection 
for poor vision.  In an October 1999 rating decision, the RO 
held that the veteran had not submitted new and material 
evidence to support reopening the previously denied claim and 
notified the veteran of the denial by letter of November 
1999.  In March 2000, the veteran submitted a timely notice 
of disagreement.  No further action has been taken by the RO, 
however.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 at 408-10 (1995).  We note, as 
well, that the time period for filing a substantive appeal 
does not begin to toll until the date the RO mails the 
Statement of the Case to the veteran.  38 C.F.R. § 20.302(b).

The veteran contends that service-connected osteoarthritis of 
the lumbosacral spine warrants an extraschedular rating in 
excess of the currently-assigned 40 percent because his spine 
problems interfere with employment.  He contends that TDIU is 
warranted because he is unable to obtain or maintain any form 
of gainful employment. 

The provisions contained in the regulatory rating schedule 
are intended to represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve an extra-schedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321.

The veteran has been awarded a 40 percent disability rating 
for severe limitation of his lumbar spine resulting from 
service-connected osteoarthritis of the lumbosacral spine 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent disability rating is the highest rating 
provided under Diagnostic Code 5292.  Thus, for a higher 
disability rating to be warranted, the veteran's lumbosacral 
impairment would have to be of such an exceptional nature as 
to warrant an extra-schedular disability rating.

Prior to further review of both claims, the Board is of the 
opinion that further development is required.  Because the 
effect of the veteran's disability upon his employability is 
key to the analysis of entitlement to an extra-schedular 
rating and entitlement to a total disability rating based 
upon unemployability, this case must be remanded to obtain 
the veteran's employment history, a VA examination, and if 
the RO then deems necessary, submission to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  In December 
1985, the veteran reported that he had worked for the same 
employer from 1965-1971 and off and on as a clerk for a 
private construction company.  The record does not show the 
veteran's work history since 1985.  The Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Nothing precludes the Secretary from providing such other 
assistance under subsection (a) to a claimant in 
substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion because they are necessary to 
make a decision on the claim.  Although the veteran received 
a VA spine examination in December 1999, the examiner did not 
have the benefit of reviewing the veteran's employment 
history.  Nor did the examination report address the level of 
impairment from nonservice connected disabilities.  The 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A).  To constitute 
a useful and pertinent rating tool, rating examinations must 
be sufficiently contemporaneous to allow adjudicators to make 
an informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  If 
the examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1965.  After securing any necessary 
authorizations or releases, the RO should 
request and associate with the claims 
file the veteran's employment records 
since 1990 from the veteran's 
employer(s).  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for any 
disability since 1990.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  

3.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for the scheduled examination 
without good cause could result in the 
denial of the claim(s).  38 C.F.R. § 
3.655 (2000).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the clinical 
examination. 

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
employment and medical history since 
1990.  

The examiner should then offer a medical 
opinion as to the level of occupational 
impairment attributable to the veteran's 
service-connected osteoarthritis of the 
lumbosacral spine.  All opinions 
expressed by the examiner must be 
accompanied by an explanation of the 
rationale for the opinions.  

4.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the RO 
should determine whether the case 
warrants submission to the Director of 
the VA Compensation and Pension Service, 
for extraschedular consideration.  The 
decision should be explained in writing 
for the claims file.

5.  The RO should issue a Statement of 
the Case pertaining to the issues of 
entitlement to service connection for 
ischemic heart disease as a residual of 
beri beri and whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for poor vision, including a 
summary of the evidence in the case, a 
summary of the applicable laws and 
regulations, and an explanation for the 
determination reached, as well as an 
explanation of the time limits for filing 
a timely substantive appeal.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims based 
on the entire evidence of record.  All 
pertinent laws, regulations, and court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


